 Case: 1:21-cv-00037-NCC Doc. #: 9 Filed: 03/26/21 Page: 1 of 8 PageID #: 39



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

RONALD WHITE,                                      )
                                                   )
                 Plaintiff,                        )
                                                   )
          V.                                       )          No. 1:21-cv-00037-NCC
                                                   )
DR. MICHAEL T. BAUMAN,                             )
                                                   )
                 Defendant.                        )

                                 MEMORANDUM AND ORDER

          This matter comes before the Court on a document filed by plaintiff Ronald White titled

"Motion to Correct Filed Complaint" that has been construed as a motion for a preliminary

injunction and temporary restraining order. For the reasons discussed below, the motion will be

denied.

                                            Background

          Plaintiff is a self-represented litigant who is currently incarcerated at the Southeast

Correctional Center (SECC) in Charleston, Missouri. On March 8, 2021, he filed a document with

the Court titled "Declaration of Ronald White," which was construed as a civil action pursuant to

42 U.S.C. § 1983. (Docket No. 1). The complaint named Dr. Michael T. Bauman and the

Southwest Dental Center as defendants. It was not on a Court-provided form.

          In the complaint, plaintiff stated that in August 2020, he was treated by Dr. Bauman at the

Southwest Dental Center, which is located in Jefferson City, Missouri. (Docket No. 1 at 1).

According to plaintiff, Dr. Bauman ":fractured [his] jaw" while extracting "several teeth from [his]

mouth."
  Case: 1:21-cv-00037-NCC Doc. #: 9 Filed: 03/26/21 Page: 2 of 8 PageID #: 40



       On January 4, 2021, while at the SECC, Dr. Brown x-rayed his jaw and confirmed that it

"had been fractured as a result of the dental procedure performed by Dr. Bauman."

       On February 22, 2021, plaintiff was again seen by Dr. Bauman at the Southwest Dental

Center. (Docket No. 1 at 2). Plaintiff asserted that the visit was with regard to his jaw fracture, but

that "Dr. Bauman was unaware that [plaintiff had] viewed the x-rays taken" at the SECC. Plaintiff

alleged that "Dr. Bauman attempted to conceal [his] jaw fracture by misdiagnosing [him] with an

[infection] in the jaw bone." Furthermore, plaintiff claimed that Dr. Bauman gave him antibiotics

and scheduled an oral surgery, all to fight a nonexistent infection. Plaintiff suggested that the

upcoming surgery was "unnecessary" and "may cause irreparable injury."

       On March 12, 2021, the Court ordered plaintiff to file an amended complaint on a Court

form. (Docket No. 5). The Court's order provided instructions to assist him in completing his

amended complaint. Plaintiff was given thirty days in which to comply.

       On March 24, 2021, plaintiff submitted a document titled "Memorandum," which the Court

construed as a motion for a temporary restraining order and a motion for a 180-day extension of

time in which to file an amended complaint. (Docket No. 6).

       In support of his request for a temporary restraining order, plaintiff again stated that in

August 2020, he was treated by Dr. Bauman at the Southwest Dental Center in Jefferson City,

Missouri. (Docket No. 6-1 at 1). While extracting several teeth, Dr. Bauman allegedly "fractured

[his] jaw." Plaintiff asserted that x-rays taken at the SECC on January 4, 2021 confirmed that his

jaw had been fractured.

        On February 22, 2021, plaintiff again saw Dr. Bauman at the Southwest Dental Center.

According to plaintiff, Dr. Bauman "attempted to conceal [his] jaw fracture by misdiagnosing

[him] with an [infection] in the jaw bone." (Docket No. 6-1 at 1-2). Dr. Bauman prescribed him



                                                  2
  Case: 1:21-cv-00037-NCC Doc. #: 9 Filed: 03/26/21 Page: 3 of 8 PageID #: 41



antibiotics and planned to perform oral surgery. (Docket No. 6-1 at 2). Plaintiff insisted that the

infection is nonexistent, and that the procedure was unnecessary and "may cause irreparable

injury." He further contended that a temporary restraining order must be issued because he "will

suffer immediate and irreparable injury if this Court does not issue the TRO [before] Dr. Bauman

has the chance to respond."

       On March 25, 2021, the Court denied plaintiffs motion for a temporary restraining order.

(Docket No. 7). The Court noted that plaintiff had not demonstrated a threat of irreparable harm,

as there was no indication that he was being compelled to submit to the dental procedure, or that

he could not otherwise refuse to undergo it. Furthermore, plaintiff had not shown a likelihood of

success on the merits, as he had not established that Dr. Bauman had violated his constitutional

rights. The Court also denied plaintiffs motion for a 180-day extension of time. The Court advised

plaintiff that he had thirty days to either file an amended complaint as previously ordered, or to

file a motion for voluntary dismissal without prejudice, which would allow him to file his 42

U.S.C. § 1983 action once he had exhausted his administrative remedies.

       On March 25, 2021, plaintiff filed the instant motion, titled "Motion to Correct Filed

Complaint." (Docket No. 8).

                                            The Motion

       In the instant motion, plaintiff states that he is "not requesting nor attempting to file a civil

rights complaint under 42 U.S.C. § 1983" because he has not yet exhausted his administrative

remedies. (Docket No. 8 at 1). Rather, plaintiff asserts that he is filing a temporary restraining

order seeking injunctive relief. (Docket No. 8 at 2). He also seeks to add Corizon Medical Services

as a defendant, as Dr. Bauman is contracted by Corizon to provide dental services.




                                                  3
  Case: 1:21-cv-00037-NCC Doc. #: 9 Filed: 03/26/21 Page: 4 of 8 PageID #: 42



       Attached to the motion is an exhibit titled "Sworn Affidavit in Support of Emergency

Preliminary Injunction and TRO." (Docket No. 8-2 at 1). As in his previous filings, plaintiff asserts

that in August 2020, he was treated by Dr. Bauman, and that Dr. Bauman "fractured his jaw while

extracting several teeth from his mouth." On January 4, 2021, while at SECC, Dr. Brown x-rayed

plaintiffs "jaw and confirmed that it had been fractured as a result of the dental procedure

performed by Dr. Bauman." Plaintiff refers to an attached medical lay-in as proof that Dr. Bauman

fractured his jaw. The lay-in does note a jaw fracture, but says nothing about the cause of that

fracture. (Docket No. 8-3).

       On February 22, 2021, plaintiff again saw Dr. Bauman. He states that the visit was "with

regard to his jaw fracture," though he also asserts that "Dr. Bauman was unaware that [plaintiff]

had viewed the x-rays taken at S.E.C.C." Plaintiff alleges "that Dr. Bauman attempted to conceal

his jaw fracture by misdiagnosing him with an infection in the jaw bone." Dr. Bauman gave him

antibiotics and scheduled an oral surgery. Plaintiff "believes that the upcoming surgery is

unnecessary and may cause irreparable injury." As such, plaintiff asks the Court to grant an

"emergency preliminary injunction and TRO against defendants." (Docket No. 8-2 at 2).

                                            Discussion

       Plaintiff is a self-represented litigant who has filed a document that has been construed as

a motion for preliminary injunction and temporary restraining order. For the reasons discussed

below, the motion will be denied.

        Preliminary injunctive relief is an extraordinary remedy, never awarded as of right. See

Winter v. Nat. Res. Def Council, Inc., 557 U.S. 7, 27 (2008). See also Roudachevski v. All-

American Care Centers, Inc., 648 F.3d 701, 705 (8 th Cir. 2011). As such, plaintiff has the burden




                                                  4
  Case: 1:21-cv-00037-NCC Doc. #: 9 Filed: 03/26/21 Page: 5 of 8 PageID #: 43



of proving that an injunction should be issued. See Mgmt. Registry, Inc. v. A. W Cos., Inc., 920

F.3d 1181, 1183 (8 th Cir. 2019).

         In determining whether to grant a preliminary injunction, a district court applies "a flexible

consideration of (1) the threat of irreparable harm to the moving party; (2) balancing this harm

with any injury an injunction would inflict on other interested parties; (3) the probability that the

moving party would succeed on the merits; and (4) the effect on the public interest." St. Louis

Effort for AIDS v. Huff, 782 F.3d 1016, 1021 (8 th Cir. 2015). See also Dataphase Systems, Inc. v.

CL Systems, Inc., 640 F .2d 109, 113 (8 th Cir. 1981 ). These same standards also apply to a request

for a temporary restraining order. See S.B. McLaughlin & Co. v. Tudor Oaks Condo. Project, 877

F.2d 707, 708 (8 th Cir. 1989) (affirming district court's application of Dataphase factors to a

motion for a temporary restraining order). "None of these factors by itself is determinative; rather,

in each case the four factors must be balanced to determine whether they tilt toward or away from

granting" injunctive relief. West Pub. Co. v. Mead Data Cent., Inc., 799 F.2d 1219, 1222 (8 th Cir.

1986).

         Here, plaintiff has not carried his burden of showing that a temporary restraining order

should be issued. In particular, plaintiff has not established the threat of irreparable harm if a

preliminary injunction and temporary restraining order are not issued. While plaintiff asserts that

Dr. Bauman plans to perform surgery "within the coming weeks" that "may cause irreparable

injury," he has provided absolutely no facts showing that he is being forced to undergo this

procedure against his will. That is, there is nothing to demonstrate that Dr. Bauman - or anyone

else - is somehow compelling plaintiff to submit to an unnecessary surgery, or that plaintiff cannot

simply refuse. In other words, plaintiff has not explained why he cannot withhold his consent to




                                                   5
  Case: 1:21-cv-00037-NCC Doc. #: 9 Filed: 03/26/21 Page: 6 of 8 PageID #: 44



the surgery, rather than seeking Court intervention to restrain Dr. Bauman from performing any

procedures.

       Furthermore, plaintiff has presented no facts to support his conclusion that the procedure

itself will cause him irreparable harm. Instead, he relates only that he "believes" it is "unnecessary"

and that it "may cause irreparable injury."

       Finally, there is no indication that Dr. Bauman is even aware of plaintiffs concerns. To the

contrary, it appears that for whatever reason, plaintiff has not communicated his belief that his jaw

has been fractured and that surgery is unnecessary. Indeed, he makes it a point to assert that when

he saw Dr. Bauman on February 22, 2021, "Dr. Bauman was unaware that [plaintiff] viewed the

x-rays taken at S.E.C.C." As such, plaintiff has not shown that a temporary restraining order is

required to protect him from harm.

       Plaintiff has also not demonstrated a likelihood of success on the merits. It appears that he

is attempting to bring a 42 U.S.C. § 1983 action against Dr. Bauman, which requires him to

establish the violation of a constitutionally protected federal right. See Zutz v. Nelson, 601 F.3d

842, 848 (8 th Cir. 2010). However, plaintiff has not sufficiently alleged that Dr. Bauman was

deliberately indifferent to his medical needs. Specifically, plaintiff has not established that Dr.

Bauman's actions were "so inappropriate as to evidence intentional maltreatment or a refusal to

provide essential care." Jackson v. Buckman, 756 F.3d 1060, 1066 (8 th Cir. 2014). There are no

facts to support the proposition that Dr. Bauman intended to fracture plaintiffs jaw. There are also

no facts to support plaintiffs conclusion that Dr. Bauman is attempting to cover up the injury. In

particular, plaintiff does not allege that Dr. Bauman was aware that plaintiffs jaw was fractured,

or that Dr. Bauman had seen the x-rays taken at SECC. Thus, at most, plaintiff has presented facts

showing that Dr. Bauman was negligent. Negligence does not constitute deliberate indifference.



                                                   6
  Case: 1:21-cv-00037-NCC Doc. #: 9 Filed: 03/26/21 Page: 7 of 8 PageID #: 45



See Gibson v. Weber, 433 F.3d 642, 646 (8 th Cir. 2006) (stating that a showing of deliberate

indifference requires more than a mere disagreement with treatment decisions and is greater than

gross negligence).

       Regarding the issue of whether a situation is ripe for injunctive relief, a court "should not

get involved unless either a constitutional violation has already occurred or the threat of such a

violation is both real and immediate." Gojf v. Harper, 60 F.3d 518, 520 (8 th Cir. 1995). Plaintiff

has not presented facts showing either that a constitutional violation has already occurred, or that

there is a real and immediate threat of a constitutional violation in the future. For these reasons,

plaintiffs motion for a preliminary injunction and temporary restraining order is denied.

       As explained in the Court's prior order, plaintiff shall have thirty days from March 25,

2021 in which to either file an amended complaint in accordance with the Court's March 12, 2021

order, or to file a motion for voluntary dismissal. If plaintiff files a motion for voluntary dismissal,

the case will be dismissed without prejudice to plaintiff later refiling this action once his

administrative remedies have been exhausted. If plaintiff does not file either an amended complaint

or a motion for voluntary dismissal within thirty days from March 25, 2021, this action will be

dismissed without prejudice and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for a preliminary injunction and

temporary restraining order (Docket No. 8) is DENIED.

        IT IS FURTHER ORDERED that plaintiff shall have thirty (30) days from March 25,

2021 in which to file either an amended complaint in accordance with the Court's March 12, 2021

order, or a motion for voluntary dismissal.




                                                   7
  Case: 1:21-cv-00037-NCC Doc. #: 9 Filed: 03/26/21 Page: 8 of 8 PageID #: 46



       IT IS FURTHER ORDERED that if plai'ntiff does not file either an amended complaint

or a motion for voluntary dismissal within thirty (30) days of March 25, 2021, this action will be

dismissed without prejudice and without further notice.

       IT IS FURTHER ORDERED that if plaintiff files an amended complaint, the Court will

review it pursuant to 28 U.S.C. § 1915.

       Dated t h i s ~ f    ~                        , 2021.



                                                    Hr~~
                                                    RONNIE L. WHITE
                                                    UNITED STATES DISTRICT JUDGE




                                                8
